          Case 1:19-cr-00187-AT Document 18 Filed 12/07/20 Page 1 of 1

                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: _________________
                                                               DATE FILED: 12/7/2020

              -against-
                                                                        19 Cr. 187 (AT)

DIVINE GARCIA,                                                             ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The violation of supervised release hearing scheduled for December 8, 2020, is
ADJOURNED to December 10, 2020, at 2:00 p.m. The hearing will be conducted in
accordance with the Court’s order at ECF No. 16.

       SO ORDERED.

Dated: December 7, 2020
       New York, New York
